DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Status of the Claims
In the amendment dated 03/03/2022, claims 1, 4 and 12-19 are pending, claims 5-11 remain withdrawn from consideration.
Claims 1 and 14 have been amended.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites: “the at least one of the container” should read “the at least one container”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 20040137128 A1, newly cited) in view of Jones (US 20110210143 A1, newly cited)
Regarding claim 1, Hayes discloses
A pack for preparation of a cooled food or beverage product (apparatus for the production of foamed drinks, see para.0002), the pack (apparatus for the production of foamed drinks) comprising: 
at least one container (capsule 1, see figs.1-3) having an inner volume (inner volume of the capsule 1, see figs. 1-3) where an ingredient (foamable ingredient such as milk, see para.0016) able to be made frozen or partially frozen is stored (it is clear that milk is an ingredient which is able to be made frozen or partially frozen depends on user demand) ; 
a fitment assembly (nozzle 7, see figs.1-3) affixed to the at least one container (capsule 1) and communicating with the inner volume (inner volume of the capsule 1);
the fitment assembly (nozzle 7) configured to provide a fluid jet circulating in the inner volume of the at least one container (see fig.3, para.0119 and 0025, The opening of the nozzle 7 configured for introducing a fluid jet in the inner volume of the pack under a certain pressure with a velocity (thus, having a certain momentum) that allows the circulation of the fluid inside the volume of the capsule 1), the fitment assembly (nozzle 7) comprising a fluid inlet (inlet of the nozzle 7, see figs.1-3) comprising a first end and a second end (see first end and second end in the annotated fig.3 below), 
the first end (see first end in annotated fig.3 below) defining an opening configured for introduction of a fluid from an exterior of the pack into the fitment assembly (see figs.1-3 and para.0119), and the second end (see second end in annotated fig.3 below) configured to introduce the fluid from the fitment assembly (nozzle 7) into the inner volume of the at least one container (see figs.1-3),

    PNG
    media_image1.png
    429
    504
    media_image1.png
    Greyscale

Annotated fig.3 of Hayes


an internal sealing (seal 8, see fig.2) arranged in the at least one container (the seal 8 inside the margin 4 of the capsule 1) to form an ingredient chamber (ingredient chamber contains milk 6, see fig.2) in the inner volume of the at least one container (inner volume of the capsule 1), the ingredient chamber (ingredient chamber contains milk 6)nozzle 7), wherein the internal sealing (seal 8) is breakable by the fluid jet (see para.0119: “The hot water also releases the seal 8 at the bottom of the capsule”); wherein 
the pack (apparatus for the production of foamed drinks) is configured for the fluid (hot water, see para.0119) being provided at a higher temperature than a temperature of the ingredient (powdered milk 6, see fig.2) a majority of the ingredient (powdered milk 6) melts into the cooled food or beverage product dispensed (aqueous milk dispensed to drop into the receptacle 17, see para.0119 and fig.3).  
Hayes does not explicitly disclose 
the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid;
the ingredient chamber configured to store the frozen or partially frozen ingredient in the inner volume;
the ingredient has been made frozen or partially frozen.
However, figures 5-6 of Hayes discloses 
a fitment assembly (nozzle, see fig.5), comprises: the second end (narrow bore region 32, see figs.5-6. See second end in annotated fig.5 below) defining an injection hole (injection hole of region 32) with a reduced size relative to the opening (opening of the wide bore outer region 33 ) into the fluid inlet (see annotated fig.5 below), the reduced size of the injection hole ((injection hole in the center of region 32)) forming the fluid jet from the fluid (see para.0122: “the inlet nozzle is adapted to form a high velocity jet”).


    PNG
    media_image2.png
    527
    672
    media_image2.png
    Greyscale

Annotated fig.5 of Hayes
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the nozzle in fig.5 of Hayes for the nozzle in figs.1-3 of Hayes. The substitution of one known element (the nozzle in fig.5 of Hayes) for another (the nozzle in figs.1-3 of Hayes) would have yielded predictable results of injecting liquid into the capsule/pouch. It provides the “inlet nozzle is adapted to form a high velocity jet” (see para.0122 of Hayes). The fluid can be mixed well with ingredient(s) inside the capsule/pack.
In addition, Jones discloses a beverage pouch, comprises:
the ingredient chamber (“compartment”, see para.0058) configured to store the frozen or partially frozen ingredient (frozen food and frozen concentrates, see para.0058) in the inner volume (inner volume of the pouch 10, see fig.1);
the ingredient (frozen food and frozen concentrates) has been made frozen or partially frozen (see para.0058).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the frozen food and frozen concentrates (equivalent to the claimed “the frozen or partially frozen ingredient”) as taught by Jones in the capsule of Hayes, such that the ingredient chamber of the capsule configured to store the frozen or partially frozen ingredient, and the ingredient has been made frozen or partially frozen. Doing so allows to make cold beverages for summer or party (see para.0058 of Jones). 
Regarding claim 4, the modification of Hayes in view of Jones discloses the content of the at least one of the container (capsule 1 of Hayes in modified to contain frozen ingredients as taught by Jones) is a frozen or partially frozen mixture of the cooled food or beverage product and the fluid (see para.0058 of Jones).  
Regarding claim 12, Hayes further discloses the pack according to claim 1, defining a plane shape (see fig.1) being vertically oriented during the preparation of the cooled food or beverage product (see fig.3).  
Regarding claim 13, Hayes discloses
A system (beverage making system, see para.0059) comprising a pack (capsule 1 and nozzle 7, see figs.1-3), further comprising a preparation device (beverage making apparatus, see para.0059), and configured for preparing cooled food or beverages (beverages, see para.0067) from the pack (capsule 1 and nozzle 7), the pack (capsule 1 and nozzle 7) comprises: 
at least one container (capsule 1, see figs.1-3) having an inner volume (inner volume of the capsule 1) where an ingredient (foamable ingredient such as milk, see para.0016) able to be made frozen or partially frozen is stored (it is clear that milk is able to be made frozen or partially frozen depend on user demand); and 
a fitment assembly (nozzle 7, see figs.1-3) affixed to the at least one container (capsule 1) and communicating with the inner volume (inner volume of the capsule 1);
the fitment assembly (nozzle 7, see figs.1-3) configured to provide a fluid jet circulating in the inner volume of the at least one container (see fig.3, para.0119 and 0025, The opening of the nozzle 7 configured for introducing a fluid jet in the inner volume of the pack under a certain pressure with a velocity (thus, having a certain momentum) that allows the circulation of the fluid inside the volume of the capsule 1), 
the fitment assembly (nozzle 7) comprising a fluid inlet (inlet of the nozzle 7, see figs.1-3) comprising a first end and a second end (see first end and second end in the annotated fig.3 below),
the first end (see first end in annotated fig.3 below) defining an opening configured for introduction of a fluid from an exterior of the pack into the fitment assembly (see figs.1-3 and para.0119), and the second end (see second end in annotated fig.3 below) configured to introduce the fluid from the fitment assembly (nozzle 7) into the inner volume of the at least one container (see figs.1-3), 

    PNG
    media_image1.png
    429
    504
    media_image1.png
    Greyscale

Annotated fig.3 of Hayes

an internal sealing (seal 8, see fig.2) arranged in the at least one container (the seal 8 inside the margin 4 of the capsule 1) to form an ingredient chamber (ingredient chamber contains milk 6, see fig.2) in the inner volume of the at least one container (inner volume of the capsule 1), 
the ingredient chamber (ingredient chamber contains milk 6) nozzle 7), wherein 
the internal sealing (seal 8) is breakable by the fluid jet  (see para.0119: “The hot water also releases the seal 8 at the bottom of the capsule”); wherein 
the preparation device (beverage making apparatus) is configured to provide the fluid (hot water) at a higher temperature than the temperature of the ingredient (milk 6) powdered milk 6) melts into the cooled food or beverage product dispensed by the preparation device (aqueous milk dispensed to drop into the receptacle 17, see para.0119 and fig.3).  
the preparation device (beverage making apparatus) comprising an injecting member (water injection tube 15, see fig.3) for providing the fluid through the fitment assembly (nozzle 7) into the inner volume of the container (capsule 1) at a velocity (see para.0119).  
Hayes does not explicitly disclose 
the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid;
the ingredient chamber configured to store the frozen or partially frozen ingredient in the inner volume;
the ingredient has been made frozen or partially frozen.
However, figures 5-6 of Hayes discloses 
a fitment assembly (nozzle, see fig.5), comprises: the second end (narrow bore region 32, see figs.5-6. See second end in annotated fig.5 below) defining an injection hole (injection hole in the center of region 32) with a reduced size relative to the opening (opening of the wide bore outer region 33 ) into the fluid inlet (see annotated fig.5 below), the reduced size of the injection hole ((injection hole in the center of region 32)) forming the fluid jet from the fluid (see para.0122: “the inlet nozzle is adapted to form a high velocity jet”).


    PNG
    media_image3.png
    527
    672
    media_image3.png
    Greyscale

Annotated fig.5 of Hayes
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the nozzle in fig.5 of Hayes for the nozzle in figs.1-3 of Hayes. The substitution of one known element (the nozzle in fig.5 of Hayes) for another (the nozzle in figs.1-3 of Hayes) would have yielded predictable results of injecting liquid into the capsule/pouch. It provides the “inlet nozzle is adapted to form a high velocity jet” (see para.0122 of Hayes). The fluid can be mixed well with ingredient(s) inside the capsule/pack.
In addition, Jones discloses a beverage pouch, comprises:
the ingredient chamber (“compartment”, see para.0058) configured to store the frozen or partially frozen ingredient (frozen food and frozen concentrates, see para.0058) in the inner volume (inner volume of the pouch 10, see fig.1);
the ingredient (frozen food and frozen concentrates) has been made frozen or partially frozen (see para.0058).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the frozen food and frozen concentrates (equivalent to the claimed “the frozen or partially frozen ingredient”) as taught by Jones in the capsule of Hayes, such that the ingredient chamber of the capsule configured to store the frozen or partially frozen ingredient, and the ingredient has been made frozen or partially frozen. Doing so allows to make cold beverages for summer or party (see para.0058 of Jones). 
Claims 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US20130129870A1, newly cited) in view of Hayes (US 20040137128 A1) and further view of Jones (US 20110210143 A1, newly cited)
Regarding claim 14, Novak discloses a method for preparation of a cooled food or beverage product in a system ( methods for carbonating or otherwise dissolving gas in a precursor liquid, such as water, to form a beverage, see abstract), the method comprising: 4Appl. No. 15/536,771 Response to Final Office Action of January 6, 2022 
placing a pack (cartridge 4, see figs.28-31) vertically oriented in a device (beverage making system 1, see figs.30-31) such that a fitment assembly (insert 74, see fig.30) of the pack (cartridge 4) is arranged on the lower part of the pack (see fig.30). 
the pack (cartridge 4) comprising at least one container (chamber 47, see figs.28-31) having an inner volume where an ingredient (beverage medium 42, see fig.30) able to be made frozen or partially frozen is stored (See para.0113, the beverage medium 42 can be any ingredients, such as: “powdered or liquid milk or other creamers”. Thus, the beverage medium 42 would be able to be made frozen or partially frozen), and 
the fitment assembly (insert 74) is affixed to the at least one container (chamber 47) and communicating with the inner volume (inner volume of the chamber 47), 
the fitment assembly (insert 74) configured to provide a fluid jet circulating in the inner volume of the at least one container (see fig.30, the fluid jet circulating in the inner volume of the chamber 47), 
the fitment assembly (insert 74) comprising a fluid inlet (liquid inlet 47 a) comprising a first end and a second end (see first end and second end in annotated fig.30 below), the first end (see first end in annotated fig.30 below) defining an opening configured for introduction of a fluid from an exterior of the pack (cartridge 4) into the fitment assembly (see fig.30), and the second end (see second end in annotated fig.30 below) configured to introduce the fluid from the fitment assembly (insert 74) into the inner volume of the at least one container (inner volume of the chamber 47),

    PNG
    media_image4.png
    873
    782
    media_image4.png
    Greyscale
 
Annotated fig.30 of Novak

, 
the pack (cartridge 4) comprising an internal sealing (“closure”, see para.0150: “one or more of the inlets/outlets may include a closure …”) forming an ingredient chamber (ingredient chamber contains the beverage medium 42) in the inner volume of the at least one container (inner volume of the chamber 47) where the ingredient able to be made frozen or partially frozen (See para.0113, the beverage medium 42 can be any ingredients, such as: “powdered or liquid milk or other creamers”) is stored in the ingredient chamber (ingredient chamber contains the beverage medium 42) within the inner volume (inner volume of the chamber 47) and distanced away from the fitment assembly (insert 74, see fig.29); and 

Novak does not explicitly disclose
the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid, and 
the fluid being provided at a higher temperature than a temperature of the ingredient when the ingredient has been made frozen or partially frozen so that a majority of the ingredient melts into the cooled food or beverage product dispensed from the pack, 
providing the fluid into the inner volume of the at least one container through the fitment assembly at a pressure that breaks the internal sealing and at a velocity and temperature that melts the ingredient that has been frozen or partially frozen in the pack.
However, Jones discloses a beverage pouch, comprises:
the fluid (hot or cold liquid, see para.0036) being provided at a higher temperature than a temperature of the ingredient when the ingredient has been made frozen or partially frozen (frozen fruit or concentrates, see para.0058) so that a majority of the ingredient melts into the cooled food or beverage product (beverages, see para.0058) dispensed from the pack (pouch 10, see fig.1), 
the ingredient (frozen fruit or concentrates, see para.0058) that has been frozen or partially frozen in the pack (pouch 10, see fig.1).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fluid and ingredients as taught by  Jones in Novak invention. The fluid being provided at a higher temperature than a temperature of the ingredient when the ingredient has been made frozen or partially frozen so that a majority of the ingredient melts into the cooled food or beverage product dispensed from the pack and the ingredient that has been frozen or partially frozen in the pack. Doing so allows to make cold beverages for summer or party (see para.0058 of Jones).
In addition, Hayes discloses a method for the preparation of a foamed drink, comprising:
a fitment assembly (nozzle, see fig.5), comprises: the second end (narrow bore region 32, see figs.5-6. See second end in annotated fig.5 below) defining an injection hole (injection hole in the center of region 32) with a reduced size relative to the opening (opening of the wide bore outer region 33 ) into the fluid inlet (see annotated fig.5 below), the reduced size of the injection hole ((injection hole in the center of region 32)) forming the fluid jet from the fluid (see para.0122: “the inlet nozzle is adapted to form a high velocity jet”).


    PNG
    media_image5.png
    527
    672
    media_image5.png
    Greyscale

Annotated fig.5 of Hayes
providing the fluid (water, see para.0119) into the inner volume of the at least one container (inner volume of the capsule 1) through the fitment assembly (nozzle 7) at a pressure that breaks the internal sealing (see para.0119: “The hot water also releases the seal 8 at the bottom of the capsule”) and at a velocity and temperature that melts the ingredient that has been frozen or partially frozen in the pack (the hot water of Hayes is at velocity and temperature that melts the frozen ingredients of Jones).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Hayes in the combo Novak and Jones. The liquid inlet 47 of Novak is modified to include the second end defining the injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid and providing the fluid into the inner volume of the at least one container through the fitment assembly at a pressure that breaks the internal sealing and at a velocity and temperature that melts the ingredient that has been frozen or partially frozen in the pack. The reduced size provides the “inlet nozzle is adapted to form a high velocity jet” (see para.0122 of Hayes). In addition, providing the fluid into the inner volume of the at least one container through the fitment assembly at the pressure that breaks the internal sealing and at the velocity and temperature that melts the ingredient that has been frozen or partially frozen in the pack allows the fluid can be mixed well with ingredient(s) inside the capsule/pack and the beverages could drop into the receptacle under an enough pressure.  (see para.101 of Hayes). 
Regarding claim 17, Novak does not explicitly disclose the providing of the fluid into the inner volume of the at least one container through the fitment assembly comprises the injection hole providing the fluid at a pressure greater than 1 bar.
However, Hayes further discloses the providing of the fluid into the inner volume of the at least one container (capsule 1, see figs.1-3) through the fitment assembly (nozzle 7, see fig.7) comprises the injection hole providing the fluid at a pressure greater than 1 bar (see claim 12). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Novak invention to include the teachings of providing the fluid at a pressure greater than 1 bar A taught by Hayes. Doing so allows the fluid can be mixed well with ingredient(s) inside the capsule/pack.
Regarding claim 18, Novak further discloses the fitment assembly (insert 74, see fig.30) is positioned at a bottom of the inner volume of the at least one container (cartridge 4), and the injection hole (liquid inlet 47 a, see fig.30) provides the fluid jet upward into the at least one container (cartridge 4).  
Regarding claim 19, Novak further discloses the fitment assembly (insert 74, see fig.30) further comprises a fluid outlet (outlet 47b, see fig.30), and the method further comprises dispensing the cooled food or beverage product from the inner volume of the at least one container (cartridge 4) through the fluid outlet to the exterior of the pack (See fig.30).   
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak/ Hayes / Jones as applied to claim 14 above, and further in view of Lassota (US 7648049 B1)
Regarding claim 16, Jones further discloses the ingredient has a temperature below 00 C when the ingredient has been made frozen or partially frozen (see para.0058).  
Novak/ Hayes/ Jones does not explicitly disclose the fluid provided into the inner volume of the at least one container has a temperature around 230 C.
However, Lassota discloses a mixing drink dispenser, having:
the fluid provided into the inner volume of the at least one container has a temperature around 230 C (see col.8, lines 30-33: “In the case of a hot beverage, the water tank of course contains hot water, but in the case of other drinks the water may be cooled or at ambient temperature.”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fluid provided into the inner volume of the at least one container has a temperature around 230 C as taught by Lassota and the ingredient has a temperature below 00 C when the ingredient has been made frozen or partially frozen as taught by Jones in the modified Novak invention. Doing so allows to make any cold beverages for summer or party easily (see para.0058 of Jones and see col.8, lines 30-33 of Lassota).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference (e.g. Harrison, Callahan, and/or Yoakim) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference (e.g. Harrison, Callahan, Tansey, and/or Yoakim) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 4, 11, 12, 16-19 are rejected by the virtue of their dependency from claims 1, 13-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20160046409A1 discloses a flexible package having a fill opening or feature. The fill opening can be included in one or more of the package panels, with an internal fill patch provided proximate or about the fill opening. The patch can be initially sealed at one or more edge or portions to the internal surface of the respective package panel or panels, with a generally free edge or portion remaining unsealed. Upon filling the package with material contents through the fill opening, the free edge can be finally sealed by the filler or customer to close off the fill opening, without losing other features or the integrity of the package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761